DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-26 and 28-30 are pending in this application, Claims 19-26, 28 and 29 are acknowledged as withdrawn, Claims 1-18 and 30 were examined on their merits.

The objection to Claim 17 because of minor informalities has been withdrawn due to the Applicant’s amendments to the claim filed 02/21/2022.

The rejection of Claim 11 under 35 U.S.C. § 112(b) or 35 U.S.C. § 112 (pre-AlA),
second paragraph, as being indefinite for failing to particularly point out and distinctly
claim the subject matter which the inventor or a joint inventor (or for applications subject
to pre-AlA 35 U.S.C. 112, the applicant), regards as the invention, has been withdrawn due to the Applicant’s amendments to the claim filed 02/21/2022.

The rejection of Claims 1-18 and 30 under 35 U.S.C. § 112(b) or 35 U.S.C. § 112
(pre-AlA), second paragraph, as being indefinite for failing to particularly point out and
distinctly claim the subject matter which the inventor or a joint inventor (or for
applications subject to pre-AlA 35 U.S.C. 112, the applicant), regards as the invention, has been withdrawn due to the Applicant’s amendments to the claims filed 02/21/2022.

second paragraph, as being indefinite for failing to particularly point out and distinctly
claim the subject matter which the inventor or a joint inventor (or for applications subject
to pre-AlA 35 U.S.C. 112, the applicant), regards as the invention, has been withdrawn due to the Applicant’s amendments to the claim filed 02/21/2022.

The rejection of Claim 16 under 35 U.S.C. § 112(b) or 35 U.S.C. § 112 (pre-AlA),
second paragraph, as being indefinite for failing to particularly point out and distinctly
claim the subject matter which the inventor or a joint inventor (or for applications subject
to pre-AlA 35 U.S.C. 112, the applicant), regards as the invention, has been withdrawn due to the Applicant’s amendments to the claim filed 02/21/2022.

The rejection of Claims 1, 11, 12 and 30 under 35 U.S.C. § 103 as being unpatentable over Kumar et al. (US 2020/0016231 A1) in view of Guelcher et al. (US 2015/0182667 A1), has been withdrawn due to the Applicant’s amendments to Claim 1 incorporating limitations from non-rejected Claim 4 filed 02/21/2022.

The rejection of Claims 1, 2, 11, 12 and 30 under 35 U.S.C. § 103 as being unpatentable over Kumar et al. (US 2020/0016231 A1) in view of Guelcher et al. (US 2015/0182667 A1), as applied to Claims 1, 11, 12 and 30, and further in view of Gilan et al. (2013), has been withdrawn due to the Applicant’s amendments to Claim 1 incorporating limitations from non-rejected Claim 4 filed 02/21/2022.

The rejection of Claims 1, 3, 11, 12, 15 and 30 under 35 U.S.C. § 103 as being unpatentable over Mandell (WO 2020/106709 A1) in view of Guelcher et al. (US 2015/0182667 A1), has been withdrawn due to the Applicant’s amendments to Claim 1 incorporating limitations from non-rejected Claim 4 filed 02/21/2022.

Response to Arguments

Applicant’s arguments, see Remarks, filed 02/21/2022, with respect to the above objection/rejections have been fully considered and are persuasive.  The objection/rejections have been withdrawn. 

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-6, 8, 9, 11-15 and 30 are rejected under 35 U.S.C. § 103 as being
unpatentable over Mandell (WO 2020/106709 A1) in view of Guelcher et al. (US
2015/0182667 A1), both of record.


Mandell teaches a biofilm treating, pharmaceutical composition comprising:
DNase 1, at least one pharmaceutically acceptable excipient, and further comprising glutathione (GSH) (Pg. 93, Claims 21 and 24 and Pg. 96, Claim 46 and 50), and reading on Claims 1 in part, 3, 11 and 12;
wherein the composition may be in liquid form (and thus suitable for injection or inhalation) (Pg. 94, Claims 33-34), and reading on Claim 15;
wherein the composition has DNase 1 present in the composition in an amount of about 1-100% by weight/mass or is present in an amount of 0.5-2 mg/ml ( Pg. 58, Paragraph [0257] and Pg. 94, Claim 35), and wherein DNase 1 is effective to selectively cleave extracellular DNA which is part of a biofilm structure (Pg. 1, Paragraph [0002]);
wherein the composition has GSH present in an amount of 1 mg/ml to 20 mg/ml (overlapping the GSH concentrations/ranges in Claims 8-9 and 14) (Pg. 95, Claim 38),
wherein the GSH enhances efficiency of antibiotics (Pg. 3, Paragraph [0029]).
and a method of disrupting a biofilm comprising contacting the biofilm with the composition wherein the biofilm is in the respiratory tract of a human subject having a lung disease, which may be cystic fibrosis (Pg. 96, Claims 46, 48, 50-52 and 54).

Mandell does not teach a composition comprising about 5-15% by mass procaine, about 85-95% by mass GSH and about 0.01-0.1% by mass DNAse 1, as required by Claim 1;
or a composition comprising procaine, DNase 1 and GSH in the:  millimolar concentrations of Claim 4;
the % by mass (wt.%) ranges of Claims 5-6 and 13;
 or the mg/ml ranges of Claims 8, 9 and 14.

Guelcher et al. teaches a composite comprising:  a biofilm dispersal agent in about 0.001 weight/mass.% to about 20 wt. % (or 0.01 mg/ml to about 20 mg/ml) thereby overlapping the range amounts of procaine in Claims 4-6, 8, 9, 13 and 14, wherein said biofilm dispersal agent may in the form of a pharmaceutically acceptable salt formed from pharmaceutically acceptable non-toxic base, such as procaine (Pg. 14, Paragraph [0139]).

It would have been obvious to one of ordinary skill in the art before the effective
filing date of the claimed invention to modify the biofilm disrupting composition of
Mandell comprising GSH and DNase 1 to include the biofilm dispersal agent procaine as taught by Guelcher et al. above because this is no more than the use of a known technique (inclusion of known biofilm dispersal agent procaine in an anti-biofilm composition) to improve a similar product (anti-biofilm composition) in the same way (biofilm disruption/dispersal).  The MPEP at 2141 Ill. states:
The key to supporting any rejection under 35 U.S.C. 103 is the clear articulation of the reason(s) why the claimed invention would have been obvious. The Supreme Court in KSR noted that the analysis supporting a rejection under 35 U.S.C. 103 should be made explicit. The Court quoting In re Kahn, 441 F.3d 977, 988, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006), stated that "‘[R]ejections on obviousness cannot be sustained by mere conclusory statements; instead, there must be some articulated reasoning with some rational underpinning to support the legal conclusion of obviousness.’" KSR, 550 U.S. at 418, 82 USPQ2d at 1396. Exemplary rationales that may support a conclusion of obviousness include:
(C) Use of known technique to improve similar devices (methods, or products) in the same way

Those of ordinary skill in the art before the effective fling date of the claimed
invention would have been motivated to make this modification in order to have a
combined composition of three known anti-biofilm compounds.  The MPEP at 2144.06 I. states:
"It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art." In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980)

There would have been a reasonable expectation of success in making this
modification because both references are drawn to the same field of endeavor, that is,
teachings of anti-biofilm compositions.

While the above cited references do not specifically teach the claimed concentration range/amount limitations, those of ordinary skill in the art before the effective filing date would recognize the concentration or amount of a composition component as an optimizable variable dependent on the desired effect thereof.  In this instance, Mandell teaches that the DNase 1 is effective to selectively cleave extracellular DNA which is part of a biofilm structure and wherein the GSH enhances efficiency of antibiotics.  These are effective results based on the concentration of the components as too little of either in the composition will not produce the desired result.  This is motivation for the ordinary artisan to practice or test the concentration values widely to determine those that are functional and optimal which would be inclusive or cover the instantly claimed ranges. 
Absent any teaching of criticality by the Applicant concerning the concentration of the claimed components, it would be prima facie obvious that the ordinary artisan would recognize these limitations are an optimizable variable which can be met as a matter of routine optimization, see the MPEP at 2144.05 Il. B.  There would have been a reasonable expectation of success in making this modification because the prior art teaches the use of the same components and the determination of the optimal concentrations by routine optimization was within the purview of those of ordinary skill in the art prior to the effective filing date.

With regard to the limitations of Claim 30, this is a product-by-process claim. The
composition of the prior art makes obvious the claimed composition of a pharmaceutical
composition comprising procaine, DNase 1 and glutathione, even if made by a different
process.  The MPEP at 2113 I. and Il. states:
"[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985)
"The Patent Office bears a lesser burden of proof in making out a case of prima facie obviousness for product-by-process claims because of their peculiar nature" than when a product is claimed in the conventional fashion. In re Fessmann, 489 F.2d 742, 744, 180 USPQ 324, 326 (CCPA 1974). Once the examiner provides a rationale tending to show that the claimed product appears to be the same or similar to that of the prior art, although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an nonobvious difference between the claimed product and the prior art product. In re Marosi, 710 F.2d 799, 803, 218 USPQ 289, 292-33 (Fed. Cir. 1983)

Response to Arguments

Applicant's arguments filed 02/21/2022 have been fully considered but they are not persuasive. 

The Applicant argues that there is no prima facie case of obviousness as Guelcher discloses procaine from a long list of pharmaceutically acceptable salts which are biofilm dispersal agents and provides no exemplary embodiments of a procaine biofilm dispersal agent in the claimed amounts.  Applicant concludes that there would be no motivation from the reference for the ordinary artisan to select procaine and use it in a composition as claimed (Remarks, Pg. 8, Lines 3-17).

This is not found to be persuasive for the following reasons, Guelcher clearly indicates that procaine is a suitable biofilm dispersal agent.  That the compound is disclosed in a list of other alternatives does not diminish this.  The ordinary artisan would have recognized that the selection of procaine from a finite list of alternative known biofilm disruption agents would have been obvious to try, with a reasonable expectation of success in combining with other known anti-biofilm agents.  The MPEP at 2123, I.  and 2143, I, E. states:
"The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain." In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)
(E) choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success
As discussed in the prior action and above, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the biofilm disrupting composition of Mandell comprising GSH and DNase 1 to include the biofilm dispersal agent procaine as taught by Guelcher et al. above because this is no more than the use of a known technique (inclusion of known biofilm dispersal agent procaine in an anti-biofilm composition) to improve a similar product (anti-biofilm composition) in the same way (biofilm disruption/dispersal).  Those of ordinary skill in the art before the effective fling date of the claimed invention would have been motivated to make this modification in order to have a combined composition of three known anti-biofilm compounds

The Applicant argues that the Examiner’s assertion that the mass percent ranges of DNAse 1 and GSH are recognized result-effective variables fails because any result dependent variable and motivation to optimize must be found in the cited references and not the Applicant’s claims or the motivation from those of ordinary skill in the art.  Applicant argues that neither cited reference provides guidance or motivation for generating the claimed composition and that there would not have been a reasonable expectation of success in doing so as  the references do not suggest combining the claimed compounds or that the concentration of each would need to be optimized to arrive at the claimed amounts (Remarks, Pg. 8, Lines 18-30).


This is not found to be persuasive for the following reasons, the cited prior art provides recognition and motivation for the optimization of result effective variables.  
That is, those of ordinary skill in the art before the effective filing date would recognize the concentration of a composition component as an optimizable variable dependent on the desired effect thereof.  In this instance, Mandell teaches that the DNase 1 is effective to selectively cleave extracellular DNA which is part of a biofilm structure and wherein the GSH enhances efficiency of antibiotics.  These are effective results based on the concentration of the components as too little of either in the composition will not produce the desired result.  This is motivation for the ordinary artisan to practice or test the concentration values widely to determine those that are functional and optimal which would be inclusive or cover the instantly claimed ranges. Absent any teaching of criticality by the Applicant concerning the concentration of the claimed components, it would be prima facie obvious that the ordinary artisan would recognize these limitations are an optimizable variable which can be met as a matter of routine optimization, see the MPEP at 2144.05 Il. B.  There would have been a reasonable expectation of success in making this modification because the prior art teaches the use of the same components and the determination of the optimal concentrations by routine optimization was within the purview of those of ordinary skill in the art prior to the effective filing date.





The Applicant argues that it is not obvious to try or optimize when one would have had to vary all parameters to try each of numerous possible choices until one arrives at a successful result, where the prior art gives no indication what parameters were critical or no direction as to which of many possible choices is likely to be successful.  The Applicant asserts that the Examiner’s combination of references does not provide any guidance regarding the specifically claimed components or weight percentages and argues the Examiner has not pointed to any result-effective parameters identified by the prior art which could have been optimized to arrive at the claimed invention, the Examiner has not articulated reasons why it would have been obvious to optimize to provide a prima facie case of obviousness (Remarks, Pg. 8, Lines 31-33 and Pg. 9, and Pg. 10, Lines 1-4).

This is not found to be persuasive for the following reasons, as discussed above, the cited prior art provides recognition and motivation for the optimization of result effective variables.  That is, those of ordinary skill in the art before the effective filing date would recognize the concentration of a composition component as an optimizable variable dependent on the desired effect thereof.  In this instance, Mandell teaches that the DNase 1 is effective to selectively cleave extracellular DNA which is part of a biofilm structure and wherein the GSH enhances efficiency of antibiotics.  These are effective results based on the concentration of the components as too little of either in the composition will not produce the desired result.  


This is motivation for the ordinary artisan to practice or test the concentration values widely to determine those that are functional and optimal which would be inclusive or cover the instantly claimed ranges.  Absent any teaching of criticality by the Applicant concerning the concentration of the claimed components, it would be prima facie obvious that the ordinary artisan would recognize these limitations are an optimizable variable which can be met as a matter of routine optimization, see the MPEP at 2144.05 Il. B.  There would have been a reasonable expectation of success in making this modification because the prior art teaches the use of the same components and the determination of the optimal concentrations by routine optimization was within the purview of those of ordinary skill in the art prior to the effective filing date.

Claims 1-15 and 30 are rejected under 35 U.S.C. § 103 as being
unpatentable over Mandell (WO 2020/106709 A1) in view of Guelcher et al. (US
2015/0182667 A1) as applied to Claims 1, 3-6, 8, 9, 11-15 and 30 above, and further in view of Gilan et al. (2013), all of record.

The teachings of Mandell and Guelcher et al. were discussed above.

Neither Mandell nor Guelcher et al. taught wherein the composition further comprises RNase A, as required by Claim 2;
wherein the RNase A is present at about 0.5% by mass/weight, as required by Claim 7;
or wherein the RNase A is present at about 0.01 mg/ml, as required by Claim 10.
Gilan et al. teaches that addition of RNase A (Pg. 544, Column 2, Paragraph 2.2) to biofilm cultures resulted in a decrease in biofilm formation similar to that obtained with DNase 1 (Pg. 543, Abstract and Pg. 548, Column 1, Lines 21-27).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the biofilm disrupting composition of Mandell and Guelcher et al. comprising GSH, DNase 1 and procaine to include RNase A as taught by Gilan et al. above because this is no more than the use of a known technique (inclusion of known anti-biofilm agent RNase A to an anti-biofilm composition) to improve a similar product (anti-biofilm composition) in the same way (biofilm disruption/dispersal).  The MPEP at 2141 Ill. states:
The key to supporting any rejection under 35 U.S.C. 103 is the clear articulation of the reason(s) why the claimed invention would have been obvious. The Supreme Court in KSR noted that the analysis supporting a rejection under 35 U.S.C. 103 should be made explicit. The Court quoting In re Kahn, 441 F.3d 977, 988, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006), stated that "‘[R]ejections on obviousness cannot be sustained by mere conclusory statements; instead, there must be some articulated reasoning with some rational underpinning to support the legal conclusion of obviousness.’" KSR, 550 U.S. at 418, 82 USPQ2d at 1396. Exemplary rationales that may support a conclusion of obviousness include:
(C) Use of known technique to improve similar devices (methods, or products) in the same way

Those of ordinary skill in the art before the effective fling date of the claimed
invention would have been motivated to make this modification in order to have a
combined composition of four known anti-biofilm compounds.  The MPEP at 2144.06 I. states:
"It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art." In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980)

There would have been a reasonable expectation of success in making this
modification because both references are drawn to the same field of endeavor, that is,
teachings of anti-biofilm compositions/agents.  While the above cited references do not specifically teach the claimed concentration limitation of RNase A, those of ordinary skill in the art before the effective filing date would recognize the concentration of a composition component as an optimizable variable dependent on the desired effect thereof.  In this instance, Gilan et al. teaches that the RNase A is an effective anti-biofilm agent.  This is an effective result based on the concentration of the component as too little of it in the composition will not produce the desired result.  This is motivation for the ordinary artisan to practice or test the concentration values widely to determine those that are functional and optimal which would be inclusive or cover the instantly claimed ranges.  Absent any teaching of criticality by the Applicant concerning the concentration of the claimed components, it would be prima facie obvious that the ordinary artisan would recognize these limitations are an optimizable variable which can be met as a matter of routine optimization, see the MPEP at 2144.05 Il. B.  There would have been a reasonable expectation of success in making this modification because the prior art teaches the use of the same components and the determination of the optimal
concentrations by routine optimization was within the purview of those of ordinary skill in
the art prior to the effective filing date.

Response to Arguments

Applicant's arguments filed 02/21/2022 have been fully considered but they are not persuasive. 

The Examiner notes that the Applicant did not specifically address the above rejection in the Remarks filed 02/21/2022.

Claims 1, 3-6, 8, 9, 11-18 and 30 are rejected under 35 U.S.C. § 103 as being
unpatentable over Mandell (WO 2020/106709 A1) in view of Guelcher et al. (US
2015/0182667 A1), as applied to Claims 1, 3-6, 8, 9, 11-15 and 30 above, and further in view of Lin et al. (US 2007/0128722 A1), all of record.

The teachings of Mandell and Guelcher et al. were discussed above.  The Examiner notes, as discussed above, that Mandell is drawn to a method of disrupting a biofilm comprising contacting the biofilm with the composition wherein the biofilm is in the respiratory tract of a human subject having a lung disease, which may be cystic fibrosis.

Neither Mandell nor Guelcher et al. taught wherein the composition further
comprises one or more subject-derived mesenchymal stem cells (MSC), as required by
Claims 16-18.

Lin et al. teaches the therapeutic administration of MSC to treat injury due to a
disease or condition in a subject in need thereof, wherein the MSC may be autologous (subject-derived) and wherein the disease or condition may be cystic fibrosis (Pg. 4, Paragraph [0045]).

It would have been obvious to one of ordinary skill in the art before the effective
filing date of the claimed invention to modify the anti-biofilm composition of Mandell and Guelcher et al. which has utility in the treatment of cystic fibrosis to include autologous MSC in the composition as taught by Lin et al. because this is no more than the use of a known technique (treatment of cystic fibrosis with autologous MSC) to improve a similar method/product (treatment of cystic fibrosis with anti-biofilm composition) in the same way (treatment of cystic fibrosis).  The MPEP at 2141 Ill. states:
The key to supporting any rejection under 35 U.S.C. 103 is the clear articulation of the reason(s) why the claimed invention would have been obvious. The Supreme Court in KSR noted that the analysis supporting a rejection under 35 U.S.C. 103 should be made explicit. The Court quoting In re Kahn, 441 F.3d 977, 988, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006), stated that "‘[R]ejections on obviousness cannot be sustained by mere conclusory statements; instead, there must be some articulated reasoning with some rational underpinning to support the legal conclusion of obviousness.’" KSR, 550 U.S. at 418, 82 USPQ2d at 1396. Exemplary rationales that may support a conclusion of obviousness include:
(C) Use of known technique to improve similar devices (methods, or products) in the same way

Those of ordinary skill in the art before the effective filing date of the claimed
invention would have been motivated to make this combination in order to have two
known cystic fibrosis treatments in a single composition.  

There would have been a reasonable expectation of success in making this combination because both methods are drawn to the same field of endeavor, compositions and methods for the treatment of cystic fibrosis.

Response to Arguments

Applicant's arguments filed 02/21/2022 have been fully considered but they are not persuasive. 

The Examiner notes that the Applicant did not specifically address the above rejection in the Remarks filed 02/21/2022.

Conclusion

No claims are allowed.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  




A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL C MARTIN whose telephone number is (571)272-3348. The Examiner can normally be reached Monday-Friday 12pm-8pm EST.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Sharmila G Landau can be reached on (571) 272-0614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAUL C MARTIN/Examiner, Art Unit 1653                                                                                                                                                                                                        /SHARMILA G LANDAU/Supervisory Patent Examiner, Art Unit 1653